Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Dawson (US 6,229,506, cited in IDS dated 10/1/20) which teaches an analogous device including ( see figures 2-6) first through fourth transistors (P1-P4, of figure 6), a first capacitor (280) and a light emitting element (OLED 290).
RRR does not specifically disclose or suggest the element/step of “the display device comprising: a first gate signal line driver circuit; a second gate signal line driver circuit; and a pixel portion between the first gate signal line driver circuit and the second gate signal line driver circuit, the pixel portion comprising a pixel, wherein the pixel comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a capacitor and a light emitting element, wherein one of a source and a drain of the first transistor is electrically connected to a first electrode of the capacitor, wherein a second electrode of the capacitor is electrically connected to a gate of the second transistor, wherein the gate of the second transistor is electrically connected to one of a source and a drain of the third transistor, wherein one of a source and a drain of the second transistor is electrically connected to the other of the source and the drain of the third transistor, wherein the second transistor and the fourth transistor are connected in series between the light emitting element and a current supply line, wherein a signal from the first gate signal line driver circuit is input to a gate of the first transistor and a gate of the third transistor, and 
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/